                                              Case 5:17-cv-03921-BLF Document 39 Filed 08/19/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     KENNETH HUTCHINS,                                  Case No. 17-cv-03921-BLF
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING
                                   9               v.                                       ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL
                                  10     JOE A. LIZARRAGA,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            On August 18, 2020, Petitioner, by and through his counsel of record, filed an ex parte

                                  14   administrative motion to file under seal the declaration of appointed counsel, which counsel filed

                                  15   to support her ex parte application for replacing appointed counsel. See Mot., ECF 38; Appl., ECF

                                  16   37. For the reasons stated below, the administrative motion to seal at ECF 38 is GRANTED.

                                  17     I.     LEGAL STANDARD
                                  18       “Historically, courts have recognized a ‘general right to inspect and copy public records and

                                  19   documents, including judicial records and documents.’” Kamakana v. City and Cnty. of Honolulu,

                                  20   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597

                                  21   & n.7 (1978)). Consequently, filings that are “more than tangentially related to the merits of a

                                  22   case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for Auto

                                  23   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                  24   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                  25   1097; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  26   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  27   only tangentially related, to the underlying cause of action.”). Parties moving to seal the

                                  28   documents attached to such motions must meet the lower “good cause” standard of Rule 26(c).
                                              Case 5:17-cv-03921-BLF Document 39 Filed 08/19/20 Page 2 of 2




                                   1   Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This standard requires a

                                   2   “particularized showing,” id., that “specific prejudice or harm will result” if the information is

                                   3   disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir.

                                   4   2002); see Fed. R. Civ. P. 26(c).

                                   5    II.     DISCUSSION
                                   6            The Court has reviewed the sealing motion and declaration submitted in support thereof.

                                   7   This document subject to the motion to seal is only tangentially related to the merits of Petitioner’s

                                   8   habeas claim and thus must meet the good cause standard under Rule 26(c). The Court finds that

                                   9   Petitioner’s counsel has articulated compelling reasons of attorney-client privilege and attorney

                                  10   work product doctrine to seal the declaration and finds the request is narrowly tailored.

                                  11   III.      CONCLUSION
                                  12            For the reasons stated above, Petitioner’s administrative motion to seal at ECF 38 is
Northern District of California
 United States District Court




                                  13   GRANTED.

                                  14            IT IS SO ORDERED.

                                  15

                                  16   Dated: August 19, 2020

                                  17                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
